NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0574-17T4

K.S.,

          Plaintiff-Respondent,

v.

D.J.S.,

     Defendant-Appellant.
__________________________

                    Submitted April 30, 2019 – Decided May 23, 2019

                    Before Judges Yannotti and Natali.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Essex County, Docket
                    No. FM-07-0275-13.

                    D.J.S., appellant pro se.

                    Einhorn Harris Ascher Barbarito & Frost PC, attorneys
                    for respondent (Jhanice V. Domingo, of counsel and on
                    the brief; Matheu D. Nunn and Jessie M. Mills, on the
                    brief).

PER CURIAM
        In this post-judgment matrimonial matter, defendant D.J.S.1 appeals from

that part of an August 21, 2017 Family Part amended order denying his

application for a downward modification of alimony and granting plaintiff K.S.'s

application for counsel fees. Having considered the parties' arguments in light

of the relevant legal principles, we reverse the parts of the August 21, 2017 order

which denied defendant's motion for a downward modification of his alimony

obligation and awarded plaintiff counsel fees, and remand for further

proceedings consistent with this opinion.

        The parties were divorced by way of a November 28, 2012 judgment,

which incorporated the terms of a Marital Settlement Agreement (MSA) reached

approximately two months earlier. Under Article III, paragraph one of that

agreement, defendant acknowledged that after twenty-one years of marriage,

plaintiff had a "limited ability to become self-supporting," and was in "need of

financial support and maintenance." He agreed to pay plaintiff $3400 monthly

as permanent alimony.

        Paragraph two of the MSA required defendant to pay "additional alimony"

in the amount of one-third of any income he earned in excess of $139,000, up to

a maximum of $12,000 per year.             Pursuant to paragraphs four and five,


1
    We refer to the parties by their initials to protect their privacy.
                                                                           A-0574-17T4
                                           2
defendant's alimony obligation would terminate on the death of either party, or

if plaintiff remarried, and could be modified pursuant to a written agreement of

the parties, or as permitted under New Jersey law.

      In early 2015, defendant filed the first of two motions to modify his

alimony obligation.    On June 26, 2015, the court issued an order denying

defendant's application. 2

      Nearly two years later, on May 11, 2017, plaintiff filed a motion to enforce

litigant's rights claiming defendant failed to comply with the terms of the MSA

by refusing to pay his alimony obligation and one-third of the bonuses he

received from 2013-2016. She also requested that defendant pay outstanding

arrears, and produce un-redacted tax, income, and bonus documentation from

2013 to 2016, among other relief. Plaintiff also sought attorney's fees and

sanctions.

      On July 6, 2017, defendant filed a cross-motion seeking, for the second

time, an order modifying the MSA, reducing his alimony obligations, and for

other relief unrelated to the issues raised on appeal. He maintained that the

parties had experienced "materially changed circumstances" since the MSA was



2
  The parties have not provided us with a copy of the transcript from the June
26, 2015 proceeding.
                                                                          A-0574-17T4
                                        3
executed. Specifically, defendant claimed that plaintiff had obtained full-time

employment for a multinational company, had voluntarily agreed to pay for one

of their daughter's graduate school tuition, and "her earnings including alimony

. . . far exceeded $100,000 and exceeded [his] compensation less alimony."

Defendant explained that he had not paid the alimony owed to plaintiff because

he did not have enough money and believed that they "were negotiating a

compromise . . . and because [he] believed [he] would receive a necessary credit

through settlement."

      Defendant also certified that he was in debt, and that his law firm had

downsized since he executed the MSA, which limited his professional

opportunities and reduced his income substantially.      Defendant specifically

noted that his salary in 2012, when the MSA was executed, was $139,000, but

in 2014, it was reduced by $7500 and remained at $131,500. Moreover, he stated

that since 2012, his law firm lowered his base salary and perquisites.

      Defendant calculated that his monthly expenses were $5843 in addition to

$4000 for alimony and child support obligations. He claimed that he earned

$7641.18 per month, which was not sufficient to meet his expenses.             He

requested that his monthly obligations be retroactively reduced to $2050 and

that plaintiff's motion regarding the unpaid alimony be denied.


                                                                         A-0574-17T4
                                       4
      As exhibits to his certification, defendant included his 2017 Case

Information Statement (CIS), as well as 2014, 2015, and 2016 W-2s, several

paystubs, and his 2015 tax return. The 2017 CIS stated his 2016 salary was

$157,536.30 and that he paid $31,682 in taxes, leaving a net annual income of

$125,854.30. Defendant listed his net worth as negative $70,463, with $93,463

in liabilities.   Defendant's W-2 reflected the following amounts in wages:

$140,573.63 in 2014, $126,193.15 in 2015, and $157,563.30 in 2016. Defendant

included only his 2015 tax return, which confirmed his income as $126,193.

      In her reply certification, plaintiff stated that defendant acted in bad faith

"by purposefully concealing his true financial circumstances" and noted his

failure to comply with her requests for his relevant documentation. She certified

that defendant earned over $139,000 in 2014 and 2016, and requested that he be

ordered to pay his arrears. Plaintiff rejected defendant's claims of financial

difficulties, given defendant's documented lifestyle and increased budget. She

maintained that the MSA specifically accounted for any fluctuation in income

and asserted that defendant "suspiciously omit[ted]" information about his

income and perquisites in 2013.

      As exhibits to her reply certification, plaintiff included defendant's 2015

and 2017 CIS, and his 2014 and 2016 W-2s. Defendant's 2015 CIS reported his


                                                                            A-0574-17T4
                                         5
prior year's gross income as $140,573 and net income as $113,436, with $27,137

paid towards taxes. He stated that his annual salary, as of 2015, was $131,500,

and calculated his and his daughters' monthly expenses as $5,547.

      In a July 21, 2017 oral decision, the motion judge denied defendant's

cross-motion and concluded he failed to establish a permanent change in

circumstances warranting either a plenary hearing, or a modification of his

alimony obligation. The court granted, in part, plaintiff's motion and ordered

defendant to continue to pay his alimony obligations as outlined in th e MSA,

and directed him to pay any outstanding arrears through wage garnishment.

      The court also ordered defendant to provide copies of his income tax

returns from 2013 to 2016, to ensure defendant was complying with Article III,

paragraph two of the MSA that entitled plaintiff to one-third of defendant's

bonuses. Finally, the court denied plaintiff's request for sanctions, but awarded

plaintiff $5500 in attorney's fees, $3000 less than the amount plaintiff's counsel

requested. In awarding plaintiff counsel fees, the court noted that defendant

"forced [plaintiff] . . . into filing this application," by failing to provi de his

financial documentation, and failing to pay plaintiff alimony, medical

reimbursements, and her portion of his bonuses.




                                                                           A-0574-17T4
                                        6
      With respect to his alimony obligation, the court explained that other than

the statements in his certification, defendant provided "absolutely no proof"

establishing a substantial change in circumstances and warranting a plenary

hearing. Before reaching her decision, the court reviewed all of the submitted

evidence, including defendant's W-2s, which failed to support a reduction in

defendant's income from the time the MSA was entered.

      The court entered an order on July 21, 2017 reflecting its findings from

the hearing. In addition to ordering defendant to pay alimony and attorney's

fees, the July 21, 2017 order also required defendant to pay his child support

obligation, ordered him to reimburse plaintiff for unreimbursed health expenses

incurred by their daughter, and required defendant to pay for their daughter's

trip to Hong Kong. The court entered amended orders on July 31, 2017, and

again on August 21, 2017.3 This appeal followed.

      On appeal, defendant argues that the court committed error by denying his

request to modify his alimony obligation. He also maintains he was entitled to


3
   The July 31, 2017 amended order required defendant to "pay [p]laintiff
directly until wage execution has been established." The August 21, 2017
amended order added that defendant's child support obligation for the parties'
younger daughter would terminate on March 16, 2019, on her twenty-third
birthday. As noted, defendant has only challenged that portion of the August
21, 2017 amended order denying his modification of alimony and awarding
plaintiff attorney's fees.
                                                                         A-0574-17T4
                                       7
a plenary hearing because he demonstrated a substantial change of

circumstances warranting modification of the alimony award.           Finally, he

contends the court erred in granting plaintiff attorney's fees without considering

the factors set forth in Rule 5:3-5(c), the parties' financial circumstances, and

any bad faith litigation conduct.

      We review a court's decision on a motion to reduce alimony obligations

and to award a party reasonable attorney's fees under an abuse of discretion

standard. Innes v. Innes, 117 N.J. 496, 504 (1990); Addesa v. Addesa, 392 N.J.

Super. 58, 78 (App. Div. 2007). Additionally, we owe special deference to the

expertise of the Family Part. See Cesare v. Cesare, 154 N.J. 394, 413 (1998).

With respect to a court's factual findings, reversal is warranted only when those

findings are "so manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence as to offend the interests of justice."

Rova Farms Resort, Inc. v. Inv’rs Ins. Co. of Am., 65 N.J. 474, 484 (1974)

(quoting Fagliarone v. Twp. of No. Bergen, 78 N.J. Super. 154, 155 (App. Div.

1963)). However, the trial court’s "interpretation of the law and the legal

consequences that flow from established facts are not entitled to any special

deference." Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995).


                                                                          A-0574-17T4
                                        8
      We first address defendant's claim that the court committed error when it

failed to conduct a plenary hearing and refused to reduce defendant's alimony

obligation. Alimony is generally set based on the marital standard of living.

Lepis v. Lepis, 83 N.J. 139, 150 (1980) ("The supporting spouse's obligation is

mainly determined by the quality of economic life during the marriage, not bare

survival."). Alimony amounts thus "contemplate[s] . . . continued maintenance

at the standard of living [the spouse] had become accustomed to prior to the

separation." Ibid. (quoting Khalaf v. Khalaf, 58 N.J. 63, 69 (1971)).

      Alimony orders are subject to review and modification upon a showing of

"changed circumstances." N.J.S.A . 2A:34-23; Crews v. Crews, 164 N.J. 11, 24

(2000) (quoting Lepis, 83 N.J. at 146). The party seeking to modify an existing

support obligation "has the burden of showing such 'changed circumstances' as

would warrant relief . . . ." Lepis, 83 N.J. at 157. The party moving for

modification must present a prima facie showing of changed circumstances to

justify a plenary hearing on the matter. Miller v. Miller, 160 N.J. 408, 420

(1999). Only after such a showing is made will the court order discovery and

conduct a hearing to "determine the supporting spouse's ability to pay." Ibid.

      If the movant is arguing changed circumstances based on a reduction in

income, the movant must show specifically "that changed circumstances have


                                                                        A-0574-17T4
                                       9
substantially impaired the ability to support himself or herself." Crews, 164 N.J.

at 28 (quoting Lepis, 83 N.J. at 157). This standard "must be understood to

mean the ability to maintain a standard of living reasonably comparable to the

standard enjoyed during the marriage." Ibid.

        Changed circumstances can also be established based on the supported

spouse's improved economic situation. Stamberg v. Stamberg, 302 N.J. Super.

35, 42 (App. Div. 1997) ("[A] payor spouse is as much entitled to a

reconsideration of alimony where there has been a significant change for the

better in the circumstances of the dependent spouse as where there has been a

significant change for the worse in the payor's own circumstances."). Thus, the

movant could make a prima facie case for changed circumstances by showing

significant improvements in the supporting spouse's financial status. Ibid.

        Here, we conclude the record supports the court's conclusion that

defendant did not make a prima facie case of changed circumstances based on

his decrease in income. At the time of the motion, defendant was employed by

the same law firm, in the same position as a partner, as he had been when he

executed the MSA in 2012. In addition, his base salary had increased in that

time.




                                                                          A-0574-17T4
                                       10
      However, the court made no findings with respect to defendant's assertion

of plaintiff's improved financial situation.   As defendant's application for

modification of his alimony obligation was based on both his decreased income

and plaintiff's increased income, he was only required to establish a change in

circumstances as a result of either his reduced income or plaintiff's improved

financial position. See Stamberg, 302 N.J. Super. at 43. Thus, the court's

analysis should not have ended with the alleged reduction in defendant's

compensation.

      Therefore, we remand for the court to make findings regarding whether

plaintiff's full-time employment which she did not contest and, according to

defendant, permitted her to voluntarily pay her daughter's graduate school

tuition, established a prima facie change in circumstances.           If, after

consideration of all relevant facts, the court determines such changed

circumstances have occurred, the judge shall order discovery and thereafter

determine if a plenary hearing is necessary to resolve the motion.

      In light of our decision, we vacate the award of counsel fees. Nothing in

our opinion, however, precludes the court from issuing such an award, as

appropriate, at the conclusion of the remand proceeding.




                                                                       A-0574-17T4
                                      11
      To the extent we have not directly addressed the balance of the

defendant’s arguments, we find them to lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      The provisions of the August 21, 2017 order denying defendant's motion

for downward modification of his alimony obligation and awarding plaintiff

attorney's fees are reversed, and the matter remanded for further proceedings

consistent with this opinion. We do not retain jurisdiction.




                                                                      A-0574-17T4
                                      12